Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is FINAL.
Status of Claims
Claims 1-8, 11-17 are pending.  Claim 1 stands amended.
Priority
Instant application 16268713, filed 2/6/2019 claims priority as follows:

    PNG
    media_image1.png
    50
    255
    media_image1.png
    Greyscale
.
The priority document is not in English and therefore the application is given the 2/6/2019 priority date.
Response to Applicant Amendment/Argument
	In view of Applicant amendment, the 102 rejection of record is withdrawn.  However, the art is reapplied under 103 because the art teaches that the emitting layer can be either a fluorescence or phosphorescence emitter.  Thus, one would need to pick between a small number of groups.  Since the phosphorescence emitter is preferred, this is not deemed a 102 because there are no embodiments.  However, one skilled in the art could choose a fluorescent material.
	In view of the amendment, the double patenting rejection was reconsidered, however, the secondary reference suggested compounds that were not metal complexes and that could be present in an emitting layer.
	Applicant arguments with respect to the emitter type and amendment and the relative energies are not found to be persuasive in view of the 103 rejection and double patenting rejections below because such emitters are suggested in the ‘864 publication as one of two classes, and in the secondary reference of the double patenting rejection TADF compounds are suggested.

Claim Rejection – 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO-2017178864 (“the ‘864 publication”).
The ‘864 publication published on 10/19/2017, and the instant application has priority back to 2/6/2019 which is greater than the one grace period.  Applicant could submit a translation and receive priority as which point in time this publication would be inside the 1 year grace period.
The ‘864 publication teaches the elected specie:

    PNG
    media_image2.png
    150
    171
    media_image2.png
    Greyscale
 at page 25.
The ‘864 publication teaches preferred OLED such as:

    PNG
    media_image3.png
    377
    490
    media_image3.png
    Greyscale
.
Further, see pages 43-61 for examples of compounds found in each of these layers.  See also page 67 for second host materials, page 73-74 for blocking layer compounds, page 74-78 for electron transport layer compounds, page 78 for injection layer, and cathodes on page 78 for example.  The structure of the elected specie meets all of the structural claim limitations according to at least the restriction response.  With respect to claim 9, see for example columns 153-154 or 156.
The ‘864 publication fails to teach an example using an emitting layer does not comprise a phosphorescent metal complex.
However, the ‘864 publication explicitly teaches two classes fluorescent materials and phosphorescent materials.  One skilled in the art could readily choose between a small number of classes to arrive at an alternative class of materials.  Although the ‘864 publication teaches many examples of phosphorescent materials, there are only two classes of materials to choose from in this case.  One skilled in the art would expect success because both types of materials are taught for the same purpose.  For example:

    PNG
    media_image4.png
    65
    482
    media_image4.png
    Greyscale
.
One could get around Examiner’s interpretation by requiring the emitting layer to be a phosphorescent materials wherein the phosphorescent materials does not comprise a metal complex.  However, this would require further search.
With respect to singlet energy relative numbers, if the structural aspects of the claim are met then the device must be capable of meeting the singlet energy relationship.  Further, as stated in the rejection above, the art suggests 2 classes of emitters.  One class is fluorescent and the other is phosphorescent.  One skilled in the art could readily choose between two classes.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 13-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10968229 (“the ‘229 patent”) in view of  US-20150060824 (“the ‘824 publication”). 
The claims of the ‘229 patent teach the elected specie as a compound and as part of a device a layer (claims 1, 22-24 for example).  Claim 16 of the ‘229 patent teaches an emitting layer having a phosphorescent emitter and the compound of formula 1.  In order for an electronic device to function a cathode and anode must be present.
The claims of the ‘229 patent fails to teach a compound as a delayed fluorescent compound.
However, in the same field of endeavor the ‘824 publication teaches a guest material as a thermally activated delayed fluorescent material:
[0123] As examples of the guest material, a phosphorescent compound and a thermally activated delayed fluorescent (TADF) material can be given.
Further, these compounds in the light emitting layer do not contain metal complexes, thus these could apply as fluorescent compounds in the light emitting layer such as TADF materials.
It would have been prima facie obvious to one having ordinary skill in the art to add the additional compound to the emitting layer in order to improve the function of the device by adding a thermally activated delayed fluorescent material.  One skilled in the art would be motivated in order improve device efficiency and one skilled in the art would expect success because both references are from the same field of endeavor.
As pointed out in Applicant argument a TADF compound would be capable of meeting the relative energy limitations.  The secondary reference teaches a TADF material.

Claim Objections
Claim 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusions
	No claims allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622